DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2,5,8,and 9 have been canceled.
Claims 1,3-4,6-7,10-13 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plurality of types" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 



Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3-4,6-7,10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 

Step 1 This part of the eligibility analysis evaluates whether the claim falls within any statutory category MPEP 2106.03. 
Step 2A Prong One This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Step 2A Prong 2 This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG.
Step 2B This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
2019 Revised Guidance, Step 1
Claims 1,3-4,6-7,10-13 fall within one of the statutory categories
Claims 1,3-4,6-7,10-11 recites an information processor comprising a control unit being configured to perform a control, which is a mechanical and/or electrical device such as a general purpose computer. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention.
Clams 12 recites at least one step or act including acquiring sensor data obtained by sensing a member of a plurality of members, thus the claim is to a process, which is one of the statutory categories of invention.
Claims 13 recite a non-transitory computer-readable medium having stored thereon, computer-readable instructions which … execute operations, is an article of manufacture.


Independent Claim 1 (Step 2A Prong 1) 
1.	An information processor, comprising : a control unit configured to:
 acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community.
	
The limitations:
An information processor, comprising recites 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, information to the first member, wherein the second information indicates the criterial sense of values of the first community
fall within the “Mental Process” grouping.
	The human mind can reasonably acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community  by, for example, monitoring a family members behavior regarding activities such as eating dinner or mowing the lawn and based on observed actions , such as, eating everything on the dinner  plate or mowing the lawn regularly the human can determine in the mind the importance of the to the family member and notify the person.
 The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	
Independent Claim 1 (Step 2A Prong 2)
(a) Regarding Independent Claim 1, the additional elements are an information processor comprising a control unit to and an output device.
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Independent Claim 1 (Step 2B)
Independent Claim 1 recite the additional elements are an information processor comprising a control unit and an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Independent Claim 12 (Step 2A Prong 1) 
12.	An information processing method comprising:
 acquiring sensor data obtained by sensing a member of a plurality of members of a plurality of members;
 wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community, an output device to notify second information to the member, wherein the second information indicates the criterial sense of values of the community.
	The limitations:
acquiring sensor data obtained by sensing a member of a plurality of members of a plurality of members;
 wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community, 
fall within the “Mental Process” grouping.
	The human mind can reasonably acquiring sensor data obtained by sensing a member of a plurality of members of a plurality of members,  wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the member, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member, determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data and
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community, by, for example, monitoring a family members behavior regarding activities such as eating dinner or mowing the lawn and based on observed actions , such as, eating everything on the dinner  plate or mowing the lawn regularly the human can determine in the mind the importance of the to the family member and notify the person.
 The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

	

Independent Claim 12 (Step 2A Prong 2)
(a) Regarding Independent Claim 12, the additional elements are an output device.
 (b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Independent Claim 12 (Step 2B)
Independent Claim 12 recite the additional elements are an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Independent Claim 13 (Step 2A Prong 1)
13.	A non-transitory computer-readable medium having stored thereon, a computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
acquiring sensor data obtained by sensing a member of a plurality of members, wherein 
wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community, an output device to notify second information to the member, wherein the second information indicates the criterial sense of values of the community.
	The limitations:
A
acquiring sensor data obtained by sensing a member of a plurality of members, wherein 
wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community, 
fall within the “Mental Process” grouping.
	The human mind can reasonably 
acquiring sensor data obtained by sensing a member of a plurality of members, wherein 
wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of events associated with the member; 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data;
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community, by, for example, monitoring a family members behavior regarding activities such as eating dinner or mowing the lawn and based on observed actions , such as, eating everything on the dinner  plate or mowing the lawn regularly the human can determine in the mind the importance of the to the family member and notify the person.
The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation , evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

	 Independent Claim 13 (Step 2A Prong Two)
(a) Regarding Independent Claim 13, the additional elements are non-transitory computer-readable medium… and an output device.
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Independent Claim 13 (Step 2B)
Independent Claim 13 recite the additional elements the additional elements are non-transitory computer-readable medium… and an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 3 recite the additional elements of to estimate, as a total sense of values  a sense of values  of a plurality of senses of values with a highest degree of importance among the plurality of senses of values.
The additional elements are an extension of the abstract idea.
The human mind or by a human using a pen and pencil including observation, evaluation and judgement could have reasonably by gathering the information which indicates a sense of value and determine which are considered important.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. The additional elements are estimate, as a total sense of values  a sense of values  of a plurality of senses of values with a highest degree of importance among the plurality of senses of values.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have gathered the information which indicates a sense of value and determine which are considered important.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 4 recite the additional elements of wherein the control unit is further configured to generate a graph that represents a plurality of senses of values of the plurality of members belonging to the first community. 
The additional elements are an extension of the abstract idea.
The human mind can reasonably have generated a graph that represents a plurality of senses of values of the plurality of members belonging to the first community, by use of pen and paper.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 6 recite the additional elements of determine the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is greater than or equal to a threshold value.
The additional elements are an extension of the abstract idea.
The human mind can reasonably have determined and notified a specific person when the human determines using pen and paper that a certain degree of difference exists.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have determined and notified a specific person when the human determines using pen and paper that a certain degree of difference exists.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 7 recite the additional elements determine the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is less than a threshold value.
The additional elements are an extension of the abstract idea.
The human mind can reasonably have determined the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is less than a threshold value, by the aid of a device such as computer, pen and paper have determined and notified a specific person.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 10 recite the additional elements to search a second member of a second community different from the first community, and the search is based on a  sense of values of the second member.
The additional elements are an extension of the abstract idea.
The human mind can reasonably search for another person for example outside of the family unit with similar sense of values.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have  search for another person for example outside of the family unit with similar sense of values.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 11 recite the additional elements of search, from a set of members registered with social media in which the first member participates, a third  member having a similar sense of values to the estimated sense of values of the first member  and to notify the first  member regarding the third member.
The additional elements are an extension of the abstract idea.
The human mind can reasonably search for another person for example outside of the family unit with similar sense of values and are  also members of a similar group and then notify them.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have  search for another person for example outside of the family unit with similar sense of values and are  also members of a similar group and then notify them.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3-4,6-7,10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  US 2019/0019249 issued to Manash Bhattacharjee et al. (“Bhattacharjee”).

As per claim 1, Bhattacharjee teaches An information processor comprising
 a control unit configured to:(Bhattacharjee: Abstract)
acquire sensor data obtained by sensing a first member of a plurality of members (Bhattacharjee: ([0005], as receiving at a processor and from a plurality of sensors , a plurality of different types of sensor measurements for each of the plurality of individuals), 
wherein the plurality of members is associated with a first community (Bhattacharjee:[0005], as individuals located in particular geographic region (first community)), and the acquired sensor data includes first information of a plurality of types of events associated with the first member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities); 
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data (Bhattacharjee:[0025], as sensor devices can monitor for example driving such as e.g. number of collisions and number of traffic violations detected etc.); 
estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, (Bhattacharjee: [0005], as calculating , by the processor, and for each of the plurality of individuals , individual scores corresponding to each of the plurality of different types of sensor measurements. Bhattacharjee:[0021], as devices can collect data for several different aspects of individuals’ daily activities, providing insight into their behavior and activities. The data collected by the devices can be analyzed using a geo-location model personal profile scores of individuals that correspond to the users of the monitored devices. Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location (the specific community is the specific geo-location), [0033], as the personal profile can be constantly updated and the devices provide real-time measures of the individual behavior. User profile used to provide a measure of risk posed by individuals);
and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine  and send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce their risk profile), Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

As per claim 3, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 1, wherein the control unit is further configured to estimate , as a total sense of values, a sense of values of a plurality of senses of values with a highest degree of importance among the plurality of senses of values (Bhattacharjee: [0030], as weighting engine can assign a weight to each measured score from a particular device for a given individual.)
As per claim 4, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 1, wherein the control unit is further configured to generate a graph that represents a plurality senses of values of the plurality of members (Bhattacharjee: Figure3).
As per claim 6, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 5, wherein the control unit is further configured to determine the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is greater than or equal to a threshold value  (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine . The risk-based premium engine can send an alert  to the individual (e.g. through a smartphone notification), email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce the risk profile , Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

As per claim 7, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 5, wherein the control unit is further configured to determine the criterial sense of values of the community based on a plurality of senses of values of the plurality of members of the community, and the second information is notified to the first member based on the deviation of the estimated senses of values from the criterial sense of values is less than a threshold value  (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine . The risk-based premium engine can send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce the risk profile , Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

 
As per claim 10, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 1, wherein the control unit is further configured to search a second member of a second community different from the first community, and the search is based on a  sense of values of the second member  (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine . The risk-based premium engine can send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location (the specific community is the specific geo-location)).
As per claim 11, same as claim arguments above and Bhattacharjee teaches:
The information processor according to claim 10, wherein the control unit is further configured to search, from a set of members registered with social media in which the first member participates, a third  member having a similar sense of values to the estimated sense of values of the first member  and to notify the first  member regarding the third member  (Bhattacharjee: [0027], as geographic region determination engine identifies the geographic region of the sensor device by querying the device. It can identify geographic location by processing through the data collected by the device to determine if any indication of the location         from the individual data points (e/g/ location where the device was used to check-in , landmark user passed by with wearable device  has passed by social media check-ins comprising location information of the user using the sensor device).
As per claim 12, Bhattacharjee teaches An information processing method comprising:
acquiring sensor data obtained by sensing a member of a plurality of members (Bhattacharjee: ([0005], as receiving at a processor and from a plurality of sensors , a plurality of different types of sensor measurements for each of the plurality of individuals), wherein the plurality of members is associated with a first community (Bhattacharjee:[0005], as individuals located in particular geographic region (first community)), and the acquired sensor data includes first information of a plurality of events associated with the member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities);
determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data (Bhattacharjee:[0025], as sensor devices can monitor for example driving such as e.g. number of collisions and number of traffic violations detected etc.);
estimating a sense of values of the member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the member from a criterial sense of values of the community  (Bhattacharjee: [0005], as calculating , by the processor, and for each of the plurality of individuals , individual scores corresponding to each of the plurality of different types of sensor measurements. Bhattacharjee:[0021], as devices can collect data for several different aspects of individuals’ daily activities, providing insight into their behavior and activities. The data collected by the devices can be analyzed using a geo-location model personal profile scores of individuals that correspond to the users of the monitored devices. Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location (the specific community is the specific geo-location), [0033], as the personal profile can be constantly updated and the devices provide real-time measures of the individual behavior. User profile used to provide a measure of risk posed by individuals);
an output device to notify second information to the member, wherein the second information indicates the criterial sense of values of the community (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine  and send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce their risk profile), Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

Claim 13 is rejected based on the same rational as claim 12 above.

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not fully persuasive.
Claim Rejections - 35 USC § 112
Based on Applicants’ amendments and further review, the rejection of claims 1-,3-4, 6-7,10-13 under the first paragraph of 35 U.S.C. 112(a) has been withdrawn.
Based on Applicants’ amendments and further review, the rejection of claims  1-,3-4, 6-7,10-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.


 REJECTION UNDER 35 U.S.C. § 101

Applicants’ arguments regarding Step 1 and First Prong of Step 
2A

The Applicant provides the following statements/augments:
the features of amended independent claim 1 include sufficient technical details directed to a machine, which is one of the statutory categories of invention, and does not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a mental process.
Response to Applicant’s arguments regarding Step 1 and First Prong of 

Step 2A



REJECTION UNDER 35 U.S.C. § 101 Standard for Patent Eligibility
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the two-step test set forth by the Supreme Court in Alice Corp. v. CLSBanklnt’l, 573 U.S. 208 (2014). The Supreme Court instructs us to “first determine whether the claims at issue are directed to a patent-ineligible concept,” Id. at 216-18, and, in this case, the inquiry centers on whether the claims are directed to an abstract idea. If the initial threshold is met, we then move to the second step, in which we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. at 217 {quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 78 (2012)). The Supreme Court describes the second step as a search for “an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72-73).
The USPTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019 (“Memorandum”). Under that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See Memorandum, 84 Fed. Reg. at 52.

Applying the guidance set forth in the Memorandum, the Examiner is not persuaded the Examiner has erred in rejecting the claims as being directed to patent-ineligible subject matter. The Memorandum instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The guidance identifies three judicially-excepted groupings: (1) mathematical concepts, (2) certain methods of organizing human activity such as fundamental economic practices or managing personal behavior or relationships or interactions between people, and (3) mental processes. Focusing on the third grouping—mental processes, a claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011) (determining that a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” is directed to an unpatentable mental process). This is true even if the claim recites that a generic computer component performs the acts. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); see also 2019 Eligibility Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).
In response to Applicant’s arguments and newly amended claims, Examiner points to the rejection above. Additionally, Examiner finds claim 1 recites an information processor, comprising : a control unit configured to:
 acquire sensor data obtained by sensing a first member of a plurality of members, wherein the plurality of members is associated with a first community , and the acquired sensor data includes first information of a plurality of types of events associated with the first member; determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data, estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community. Under the broadest interpretation, the limitations recite operations that can be practically performed in the mind. A person with aide of a pen and pencil can perform there operational. Although the claim recites a control unit and an output these are generic computer components and therefore still in the category of a mental process.

Applicant’s arguments regarding Prong two of Step 2A 
Step 2A Prong 2 
The Applicant provides the following statements/arguments:
Regarding Prong two of Step 2A on October 17, 2019, the Office released a document [2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”)] setting forth the examples with respect to abstract ideas that are to be used during examination. Applicant points to  and discusses example 46 (Livestock Management) and states limitations 2 and 3 of example 46 recite additional elements that do  not merely link the judicial exception to a technical field but adds meaningful limitation on that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavior pattern indicative of grass tetany) to operate the feed dispenser or sorting gates. 

Applicant argues, similar to claims 2 and 3 of example 46, the subject matter of claim 1, as amended, of the present application recites an additional element that provides a meaningful limitation to improve the technology for controlling the output device to notify a family’s sense of value to the user when an estimated sense of value of the user deviates from the family’s sense of value, thereby improving technology of visualizing the sense of values and therefore reflects a practical implementation of the alleged judicial exception.
In response to arguments, Applicant respectfully disagrees with Applicant . The example refers to livestock management whereas  Applicant’s application discloses acquiring, estimating and presenting sense of values.  In example 46, claim 2 control of appropriate farm equipment is based on the automatic detection of animal-specific information (grassy tetany) , which goes beyond merely automating the abstract idea. Using the information obtained by the judicial exception to take a corrective action such that the monitoring component is operable to control the feed dispenser in a particular way is a meaningful limitation that integrates the judicial exception and practically applies the exception. Whereas, in the Applicant’s claim, the judicial exception is merely linked to the technical field. The control device and the output device are no more than mere instructions to apply the judicial exception on a computer, it is automating an abstract idea.

Applicant’s arguments regarding step 2B

The Applicant provides the following statements/arguments:

Applicant submits that elements of the claims provide an inventive concept. The Applicant submits that the instant application discloses an apparatus for automatically estimating sense of values of a family and presenting ideal family’s sense of values to a member of the community if that member’s sense of values deviates from the family’s sense of values. For example, the amended claim recites “acquire sensor data obtained by sensing a first member of a plurality of members ... determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data ... estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data ... control, based on a deviation of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member ... the second information indicates the criterial sense of values of the first community,” and thus amounts to significantly more than conventional activity.
Response to step 2B arguments

Examiner finds independent Claim 1 recite the additional elements of an  information processor comprising a control unit and an output device.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.


REJECTION UNDER 35 U.S.C. § 102(a)(2) A. 
The Applicant respectfully submits that the cited art Bhattacharjee does not expressly or inherently describe at least, for example, the newly presented features of “determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data ... estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data,” as recited in amended independent claim 1.
Examiner finds Bhattacharjee teaches An information processor comprising  a control unit configured to:(Bhattacharjee: Abstract), acquire sensor data obtained by sensing a first member of a plurality of members (Bhattacharjee: ([0005], as receiving at a processor and from a plurality of sensors , a plurality of different types of sensor measurements for each of the plurality of individuals), wherein the plurality of members is associated with a first community (Bhattacharjee:[0005], as individuals located in particular geographic region (first community)), and the acquired sensor data includes first information of a plurality of types of events associated with the first member (Bhattacharjee: [0021], as data collected about several aspects of individuals day-to-day lives and their activities. Devices collect data for several different aspects of individual’s daily activities providing insight to behavior and activities), determine a number of instances of a type of event of the plurality of types of events in the acquired sensor data (Bhattacharjee:[0025], as sensor devices can monitor for example driving such as e.g. number of collisions and number of traffic violations detected etc.), estimate a sense of values of the first member for the type of event based on the determined number of instances of the type of event in the acquired sensor data, (Bhattacharjee: [0005], as calculating , by the processor, and for each of the plurality of individuals , individual scores corresponding to each of the plurality of different types of sensor measurements. Bhattacharjee:[0021], as devices can collect data for several different aspects of individuals’ daily activities, providing insight into their behavior and activities. The data collected by the devices can be analyzed using a geo-location model personal profile scores of individuals that correspond to the users of the monitored devices. Bhattacharjee: [0022], as generating personal profile scores using a geo-location based model of sensor data can be used with a wide variety of setting such as to calculate other types of scores such as determining individuals’ behavior, Bhattacharjee: [0028], as sensor data received from multiple different sensors of a given type with data on different individuals in a given geographic location (the specific community is the specific geo-location), [0033], as the personal profile can be constantly updated and the devices provide real-time measures of the individual behavior. User profile used to provide a measure of risk posed by individuals), and control, based on a deviation  of the estimated sense of values of the first member from a criterial sense of values of the first community, an output device to notify second information to the first member, wherein the second information indicates the criterial sense of values of the first community (Bhattacharjee:[0034], as In some embodiments , the risk premium engine 246 can determine actions that need to be taken based on aggregate risk score generated by the risk assessment engine  and send an alert  to the individual (e.g. through a smartphone notification, email, automated phone call) that their monitored activities have raised premiums and offer tips to reduce their risk profile), Bhattacharjee: [0047], as The individual sensor score can be calculated by comparing he one or more measurements against a range of expected values for the determined type of sensor measurement).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday  8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        August 1, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167